FERGUSON, Judge
(dissenting):
I dissent.
I disagree with my brothers’ view in this case. Rather, I agree with the finding of the United States Navy Court of Military Review that it was error to deprive the accused of his right to cross-examine Dr. Mehordin. I cannot, however, accept the Navy court’s holding that Dr. Mehordin’s presence was excusable on the ground of military exigencies. Their reliance on Wade v Hunter, 336 US 684, 93 L Ed 974, 69 S Ct 834 (1949), is, in my opinion, misplaced. Wade involved a question of double jeopardy, which arose when the original court-martial was dissolved before reaching a verdict1 and the accused was retried in another command. The Supreme Court, in holding that the retrial was not in violation of the Fifth Amendment’s double jeopardy provision, stated that the reasons given by the Commanding General of the Third Army for the withdrawal of charges from the original court (“the ‘tactical situation’ of his command and its ‘considerable distance’ ” from the situs of the alleged offense) (336 US, at page 687) reflected a manifest necessity for discontinuing the trial (The United States v Perez, 9 Wheat 579 (U. S. 1824)). As Mr. Justice Black, writing for the Court, stated:
“. . . [A] defendant’s valued right to have his trial completed by a particular tribunal must in some instances be subordinated to the public’s interest in fair trials designed to end in just judgments.” [Wade v Hunter, 336 US, at page 689.]
In the case at bar, Dr. Mehordin, at time of trial, was assigned to duty aboard a naval vessel operating in the Western Pacific area. His return to California for appearance at a court-martial hardly accords with the Navy court’s view that in order to secure his appearance it would be necessary to “stop the war,” and does not reach the level of the situation found in Wade v Hunter, supra. Absent its reliance on Wade, the Court of Military Review would have reversed on the ground of denial of due process, for, as it stated:
“From what has been said, it was error to deprive this accused of his right to cross-examine any witness timely requested, who, the record shows, as it does here from the evidence of Dr. Holm contributed observed data to a medical conclusion adverse to an accused on his trial by court-martial.”
I agree with that view and, in light of the capability of the Government to make servicemen available as witnesses (cf. United States v Davis, 19 USCMA 217, 41 CMR 217 (1970); United States v Sweeney, 14 USCMA 599, 34 CMR 379 (1964)), I would hold that the denial of the defense request for the presence of Dr. Mehordin was reversible error since it constituted a violation of the accused’s Sixth Amendment *553right “to be confronted with the witnesses against him.” Constitution of the United States, Amendment 6.
As my brothers correctly note “[t]he crucial point in this case is that the defense is complaining not that it was denied the right to call a witness but that the Government did not call a witness the defense wanted to cross-examine.” However, they state, “To us this is a new departure in the law in this area.”
I confess that I do not understand the latter statement for an accused’s right to be confronted by adverse witnesses is deeply rooted in the Constitution. The right to cross-examine such witnesses in open court is an obvious corollary. The convening authority’s denial of the defense request, as well as that of the law officer, was based on the assumption that the opportunity to cross-examine the senior member of the medical board, which examined the accused, was sufficient to satisfy this constitutional prerogative. My brothers hold that since the medical board report was not introduced into evidence the defense was not prejudiced by its inability to cross-examine one of the board members.
It is of little consequence that the members of the court were not presented with the medical board report,2 for the testimony of Dr. Holm was admittedly based not only on his own observations of the accused but on the work of the other members of the medical board as well. In point of fact, according to Dr. Holm, Dr. Mehordin, the requested witness, performed “much of the diagnostic work” concerning the mental status of the accused and even prepared the “original of the rough board” report.3 Because of his participation on the medical board, and especially to the extent testified to by Dr. Holm, it cannot be denied that Dr. Mehordin is properly classified as a witness against the accused. Dr. Mehordin’s findings were utilized by Dr. Holm in arriving at his opinion. The triers of fact clearly were aware of this. Before that evidence could be considered against the accused he must be afforded the opportunity to cross-examine Dr. Mehor-din on a constitutional confrontation. Pointer v Texas, 380 US 400, 13 L Ed 2d 923, 85 S Ct 1065 (1965). Otherwise, the right of cross-examination of a witness against an accused in a criminal trial, where life and liberty may be forfeited, means nothing. Moreover, it is particularly desirable, as asserted by defense counsel, to engage a doctor by cross-examination to test his conclusions, and to inquire into the data upon which those conclusions are founded in order that the finders of fact may be enlightened and vote intelligently. The Government may not, by the simple expedient of not introducing the medical board report into evidence, deprive an accused of his constitutionally protected right.
We are not here concerned with whether Dr. Holm was competent to testify. That question was decided by a majority of this Court in United States v Heilman, 12 USCMA 648, 31 CMR 234 (1962), and United States v Walker, 12 USCMA 658, 31 CMR 244 (1962). The question here is the right of the Government and the law officer to deny a defense request to produce an identified adverse witness whose contribution to the case against the accused can only be classified as substantial. This issue, as recognized by the United States Navy Court of Military Review, was not present in either Heilman or Walker.
The request for Dr. Mehordin’s presence was made on December 12th. Not until February 19th was defense counsel informed that the convening authority had denied his request. The renewal before the law officer took place when trial was reconvened on March 3d. Dr. Mehordin, along with two others, was personally selected by *554the Government and directed to gather evidence to be used by the prosecution in rebuttal of the defense testimony that the accused was insane. His absence from the area of the trial was also at the direction of the Government. The failure of the Government to honor the timely request for this adverse witness is, in my opinion, reversible error.
I would reverse the decision of the Court of Military Review and direct that a rehearing may be ordered.

 At the time the charges were withdrawn and the court-martial was dissolved, a continuance had been granted for the purpose of obtaining additional witnesses, It would appear from footnote 3 in Wade v Hunter, 336 US 684, 687, 93 L Ed 974, 69 S Ct 834 (1949), that these witnesses testified at the second hearing.


 The medical board report was made a part of the record of trial, as Appellate Exhibit 9, during the hearing on defense counsel’s motion before the law officer for the appearance of Dr. Mehordin.


 Dr. Holm testified that he edited and added to this report.